 



Exhibit 10.53
APPENDIX I
TO
PARTICIPATION AGREEMENT,
LEASE AGREEMENT AND OTHER OPERATIVE DOCUMENTS
DEFINITIONS AND INTERPRETATION
     A. Interpretation. In each Operative Document, unless a clear contrary
intention appears, (i) the singular number includes the plural number and vice
versa, (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Operative Documents, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually, (iii) reference to
any gender includes each other gender, (iv) reference to any agreement
(including any Operative Document), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Operative Documents, (v) reference to any Applicable Law means such Applicable
Law as amended, modified, codified, replaced or reenacted, in whole or in part,
and in effect from time to time, including rules and regulations promulgated
thereunder and reference to any section or other provision of any Applicable Law
means that provision of such Applicable Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision, (vi) reference in any
Operative Document to any Article, Section, Appendix, Schedule or Exhibit means
such Article or Section thereof or Appendix, Schedule or Exhibit thereto, (vii)
“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to an Operative Document as a whole and not to any particular
Article, Section or other provision hereof, (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term, (ix) “or” is not exclusive and
(x) relative to the determination of any period of time, “from” means “from and
including”, “to” means “to but not including” and “through” means “to and
including”.
     B. Accounting Terms. In each Operative Document, unless expressly otherwise
provided, accounting terms shall be construed and interpreted, and accounting
determinations and computations shall be made, in accordance with GAAP.
     C. Conflict in Operative Documents. If there is any conflict between any
Operative Documents, such Operative Document shall be interpreted and construed,
if possible, so as to avoid or minimize such conflict but, to the extent (and
only to the extent) of such conflict, in the event of any conflict between the
Participation Agreement and any other Operative Document, the Participation
Agreement shall control.
     D. Defined Terms. Unless a clear contrary intention appears, terms defined
herein have the respective indicated meanings when used in each Operative
Document.
     “Acceleration” means the acceleration of the Lessee’s obligation to pay the
Lease Balance and purchase the Lessor’s interest in the Leased Property pursuant
to the provisions of Article XIV of the Lease, including, without limitation,
the acceleration of such obligation pursuant to Section 15.3 of the Lease.

I-1



--------------------------------------------------------------------------------



 



     “Address” means, with respect to any Person, such Person’s address set
forth in Section 8.2 of the Participation Agreement or such other address as
such Person shall have identified to the parties to the Participation Agreement
in writing.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise; provided, however, (but without limiting the
foregoing) that no pledge of voting securities of any Person without the current
right to exercise voting rights with respect thereto shall by itself be deemed
to constitute control over such Person.
     “After-Tax Basis” means (i) with respect to any payment to be received by
an Indemnitee (which, for purposes of this definition, shall include any Tax
Indemnitee), the amount of such payment supplemented by a further payment or
payments so that, after deducting from such payments the amount of all Taxes
(net of any Tax credits, refunds, deductions or reductions or other Tax benefits
arising from the payment by the Indemnitee of any amount, including Taxes, for
which the Indemnitee is being indemnified) actually then-currently imposed on
the Indemnitee by any Governmental Authority or taxing authority with respect to
such payments, the balance of such payments shall be equal to the original
payment to be received and (ii) with respect to any payment to be made by any
Indemnitee, the amount of such payment supplemented by a further payment or
payments so that, after increasing such payment by the amount of any current
credits or other Tax benefits realized by the Indemnitee under the laws of any
Governmental Authority or taxing authority resulting from the making of such
payments, the sum of such payments (net of such credits or benefits) shall be
equal to the original payment to be made; provided, however, for the purposes of
this definition, and for purposes of any payment to be made to an Indemnitee on
an after-tax basis, it shall be assumed that such Indemnitee is subject to
taxation at the highest marginal federal income tax rate applicable to
corporations and the highest marginal state and local tax rates generally
applicable to corporations in the jurisdiction in which such Indemnitee has its
principal place of business and that such Indemnitee has sufficient income to
utilize any deductions, credits (other than foreign tax credits, the use of
which shall be determined on an actual basis) and other Tax benefits arising
from any payments described in clause (ii) of this definition.
     “Alterations” means the construction or installation of non-trade fixtures,
alterations, improvements, modifications, changes, replacements, removals and
additions to the Leased Property including without limitation, any repair or
restoration pursuant to Article XI of the Lease or otherwise.
     “Applicable Law” means all existing and future applicable laws, rules,
regulations (including Environmental Laws) statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of and interpretations by
any Governmental Authorities, and applicable judgments, decrees, injunctions,
writs, orders or like action of any court, arbitrator or other administrative,
judicial or quasi-judicial tribunal or agency of competent jurisdiction
(including those pertaining to health, safety or the environment (including,
without limitation, wetlands) and those pertaining to

I-2



--------------------------------------------------------------------------------



 



the construction, use or occupancy of the Leased Property) and any restrictive
covenant or deed restriction or easement of record affecting the Leased
Property.
     “Applicable Rate” means a rate per annum equal at all times during each
respective Interest Period to the sum of (a) the LIBO Rate, plus (b) five and
50/100 percent (5.5%) per annum, plus (c) commencing on January 1, 2009, an
additional one percent (1%) per annum%.
     “Approved Leasehold Financing” is defined in Section 10.4(a) of the Lease.
     “Approved Leasehold Mortgagee” is defined in Section 10.4(a) of the Lease.
     “Appurtenances” shall mean all (i) agreements, easements, rights-of-way or
use, rights of ingress and/or egress, privileges, appurtenances, tenements,
hereditaments and other rights and benefits at any time belonging or pertaining
to the Land and/or the Improvements or any part thereof, including, without
limitation, the use of any streets, ways, alleys, vaults or strips of land
adjoining, abutting, adjacent or contiguous to the Land and/or the Improvements,
and (ii) permits, licenses and rights, whether or not of record, pertaining or
appurtenant to the Land and/or the Improvements.
     “Awards” means any award or payment received by or payable to the Lessor or
the Lessee on account of any Condemnation or Event of Taking (less the actual
costs, fees and expenses incurred in the collection thereof, for which the
Person incurring the same shall be reimbursed from such award or payment as
permitted or required by the Operative Documents).
     “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C.
Section 101 et seq.
     “Bankruptcy Law” means the Bankruptcy Code or any other applicable
insolvency law or law for the relief of debtors of the United States of America
or any State or Commonwealth thereof.
     “Basic Rent” means an amount equal to the product of (a) the Applicable
Rate and (b) the Lease Balance as of the applicable Rent Payment Date.
     “Break Funding Amount” is defined in Section 5.10(b) of the Participation
Agreement.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which banks are required or authorized by law or custom to be closed for
business in New York, New York.
     “Casualty” means an event of damage or casualty relating to all or part of
the Leased Property which does not constitute an Event of Loss.
     “Claims” means liabilities, obligations, damages, losses, demands,
penalties, fines, assessments by federal state or local authorities, claims,
actions, suits, judgments, settlements, utility charges, costs, expenses and
disbursements (including, without limitation, reasonable legal fees and
expenses) of any kind and nature whatsoever.
     “Closing Date” means February 15, 2007 or such other date as is determined
by the Lessor and the Lessee for the closing of the Overall Transaction.

I-3



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time, or any comparable successor law.
     “Commitment Letter” means that certain Commitment Letter from Lessor’s
Affiliates, Credit Suisse Securities (USA) LLC and Credit Suisse, Cayman Islands
Branch, accepted and agreed to by Guarantor, effective January 5, 2007,
including the Termsheet attached thereto.
     “Condemnation” means any condemnation, requisition, confiscation, seizure
or other taking, whether temporary or permanent, or sale of the use, occupancy
or title to the Leased Property or any part thereof in, by or on account of any
actual eminent domain proceeding or other action by any Governmental Authority
or other Person under the power of eminent domain, or any transfer in lieu of or
in anticipation thereof, which in any case does not constitute an Event of
Taking. A Condemnation shall be deemed to have “occurred” on the earliest of the
dates that use, occupancy or title is taken.
     “Contemplated Lease Financing” shall have the meaning provided therefor in
the Purchase Agreement, and defined terms used in such definition shall also
have the meanings provided therefor in the Purchase Agreement.
     “Contractual Obligation” means, as applied to any Person, any provision of
any Securities issued by that Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which that
Person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject (including, without limitation, any
restrictive covenant affecting any of the properties of such Person).
     “Default” means any event, condition or failure which, with notice or lapse
of time or both, would become an Event of Default.
     “Environmental Laws” means and includes the Resource Conservation and
Recovery Act of 1976, (RCRA) 42 U.S.C. §§ 6901-6987, as amended by the Hazardous
and Solid Waste Amendments of 1984, the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601-9657, (CERCLA), the Hazardous
Materials Transportation Act of 1975, 49 U.S.C. §§ 1801-1812, the Toxic
Substances Control Act, 15 U.S.C. §§ 2601-2671, the Clean Air Act, 42 U.S.C. §§
7401 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
§§ 136 et seq., and all similar federal, state and local environmental laws,
ordinances, rules, orders, statutes, decrees, judgments, injunctions, codes and
regulations, and any other federal, state or local laws, ordinances, rules,
codes and regulations relating to the environment, human health or natural
resources or the regulation or control of or imposing liability or standards of
conduct concerning the environment (including the protection of human health
from environmental hazards), Hazardous Materials or the clean-up or other
remediation of the Leased Property, or any part thereof, as any of the foregoing
may have been from time to time amended, supplemented or supplanted.
     “Environmental Permits” means all permits, licenses, authorizations,
certificates and approvals of Governmental Authorities required by Environmental
Laws.
     “Environmental Site Assessment” means a Phase One environmental site
assessment (the scope and performance of which meets or exceeds ASTM Standard
Practice E1527-05 Standard

I-4



--------------------------------------------------------------------------------



 



Practice for Environmental Site Assessments: Phase One Environmental Site
Assessment Process (and which meets the “all appropriate inquiry” standards as
required under Environmental Laws)) of the Leased Property, and, if warranted
based upon a reasonable interpretation of the Phase One assessment, a Phase Two
environmental site assessment, and otherwise in form and scope reasonably
satisfactory to the Lessor and prepared by an environmental engineer or
consultant reasonably satisfactory to the Lessor.
     “Environmental Violation” means any action, omission, occurrence or
condition that violates or results in non-compliance with any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time or any successor federal statute.
     “ERISA Affiliate” means any corporation or any trade or business (whether
or not incorporated) that, together with the Lessee or the Guarantor, is treated
as a single employer under Section 414(b), (c), (m) or (o) of the Code.
     “ERISA Event” means (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a reportable event for which the notice to the PBGC is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Lessee, the Guarantor or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Lessee, the Guarantor or any
ERISA Affiliate from the PBGC or a Plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Lessee, the Guarantor or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan, or as a result of any failure to comply
with ERISA in connection with any Plan or Multiemployer Plan; or (g) the receipt
by the Lessee, the Guarantor or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Lessee, the Guarantor or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
     “Eurocurrency Reserve Requirements” means, for any day, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including basic, supplemental,
marginal and emergency reserves under any regulations of the Board of Governors
of the Federal Reserve System of the United States (or any successor) (the
“Board”) or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
     “Event of Default” means any event or condition designated as an “Event of
Default” in Article XIII of the Lease.

I-5



--------------------------------------------------------------------------------



 



     “Event of Loss” is defined in Section 11.1 of the Lease.
     “Event of Taking” is defined in Section 11.2 of the Lease.
     “Fair Market Sales Value” means, with respect to the Leased Property or any
portion thereof, the fair market sales value as determined by an independent
appraiser chosen by the Lessor that would be obtained in an arms-length
transaction between an informed and willing buyer (other than a lessee currently
in possession) and an informed and willing seller, under no compulsion,
respectively, to buy or sell and neither of which is related to the Lessor or
the Lessee, for the purchase of the Leased Property. Such fair market sales
value shall be calculated as the value for the use of the Leased Property
assuming, in the determination of such fair market sales value, that the Leased
Property is in the condition and repair required to be maintained by the terms
of the Lease (unless such fair market sales value is being determined for
purposes of Section 14.1 of the Lease and except as otherwise specifically
provided in the Lease, or the Participation Agreement, in which case this
assumption shall not be made).
     “Falcon Purchase Agreement” means the Purchase Agreement, dated as of
December 31, 2004, by and among the Guarantor, the guarantors named therein, the
agent named therein and the purchasers named therein.
     “Fee Mortgagee” means any Person to whom the Lessor grants a deed of trust
or mortgage lien on the Leased Property pursuant to Section 10.5 of the Lease.
     “Final Rent Payment Date” is defined in Section 14.1(e) of the Lease.
     “Full Replacement Cost” is defined in Section 9.1 of the Lease.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time and consistently applied.
     “Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, decrees,
licenses, exemptions, publications, filings, notices to and declarations of or
with, or required by, any Governmental Authority, or required by any Applicable
Law and shall include, without limitation, all siting, building, environmental
and operating permits and licenses that are required for the acquisition,
construction, transfer, use, occupancy, zoning and operation of the Leased
Property.
     “Governmental Authority” means the government of the United States of
America, the government of any other nation, any political subdivision of the
United States of America or any other nation (including, without limitation, any
state, territory, federal district, municipality or possession) and any federal,
state, county, municipal or other governmental or regulatory authority, agency,
board, body, commission, instrumentality or court, or any political subdivision
thereof.
     “Guarantor” means Terremark Worldwide, Inc., a Delaware corporation, its
permitted successors and assigns.

I-6



--------------------------------------------------------------------------------



 



     “Guaranty” means the Guaranty, dated as of the date of the Participation
Agreement and effective as of the effective date of the Participation Agreement,
made by the Guarantor for the benefit of the Lessor, together with any
amendments and supplements thereto.
     “Hazardous Material” means any substance, waste or material which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous, including petroleum, crude oil or any fraction
thereof, petroleum derivatives, by products and other hydrocarbons and is or
becomes regulated under any Environmental Law and also including asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”), toxic mold and
radon gas.
     “Improvements” means the improvements described on Appendix II of the
Lease.
     “Indebtedness” shall have the meaning provided therefor in the Purchase
Agreement, and defined terms used in such definition shall also have the
meanings provided therefor in the Purchase Agreement.
     “Indemnified Claims” is defined in Section 7.3 of the Participation
Agreement.
     “Indemnitee” means the Lessor and its Affiliates, successors, permitted
assigns, permitted transferees, stockholders, partners, members, employees,
officers, directors and agents; provided, however, that in no event shall the
Lessee be an Indemnitee.
     “Indemnitee Group” means the respective successors, assigns, stockholders,
partners, members, employees, officers, directors and agents of the Lessor and
its Affiliates.
     “Insurance Requirements” means all terms and conditions of any insurance
policy either required by the Lease or by any of the Operative Documents to be
maintained by the Lessee and all reasonable and appropriate requirements of the
issuer of any such policy.
     “Interest Period” means (i) initially, the period commencing on the Closing
Date through and including the last day of the third full calendar month
following the month in which the Closing Date occurs, and (ii) each three-month
period thereafter.
     “Land” means the land described in Appendix II to the Lease including all
Appurtenances.
     “Late Charge” means any interest at the Overdue Rate and late charges
payable by the Lessee pursuant to Section 4.4 of the Lease.
     “Laws” means all ordinances, statutes, rules, regulations, orders,
injunctions, writs, treaties or decrees of any Governmental Authority or any
governmental or political subdivision or agency thereof, or of any court or
similar entity established by any thereof.
     “Lease” means the Lease Agreement, dated as of the date of the
Participation Agreement and effective as of the effective date of the
Participation Agreement, between the Lessor and the Lessee, together with any
amendments and supplements thereto, and including the Lease Supplement.

I-7



--------------------------------------------------------------------------------



 



     “Lease Balance” means, as of any date of determination, an amount equal to
the sum of (i) the original principal balance of Four Million Four Hundred
Thirty-One Thousand Eight Hundred Eleven and 99/100 Dollars ($4,431,811.99)
advanced by the Lessor on the Closing Date, as the same may be increased from
time to time to account for any PIK Rent Payment(s) made by the Lessee pursuant
to Section 4.3(b) of the Lease, and (ii) without duplication, all accrued and
unpaid Basic Rent, all Supplemental Rent then payable, and all other amounts
owing under the Operative Documents as of such date by the Lessee to the Lessor.
     “Lease Supplement” means the Lease Supplement, Memorandum of Lease and
Remedies, dated as of the date of the Participation Agreement, between the
Lessor, the Lessee and James W. DeBoer, as trustee, which describes the Lease
and certain of its provisions, and is intended to be recorded in the Real
Property Records.
     “Lease Term” means (i) the Term of the Lease or (ii) such shorter period as
may result from earlier termination of the Lease as provided therein.
     “Lease Termination Date” means June 30, 2009, or such earlier date on which
the Lease Term shall end as provided in the Lease.
     “Leased Property” means the Land and the Improvements, taken together.
     “Lessee” means NAP of The Capital Region, LLC, a Florida limited liability
company, and its permitted successors and assigns.
     “Lessee Financing Statements” means such UCC financing statements required
to be filed by the UCC to perfect the security interests described in the Lease,
with the Lessee as the debtor and the Lessor as the secured party.
     “Lessee’s Net Payment” is defined in Section 15.2(b) of the Lease.
     “Lessee’s Personal Property” is defined in Article XVI of the Lease.
     “Lessor” means Culpeper Lessor 2007-1 LLC, a Delaware limited liability
company, its successors and assigns.
     “Lessor Liens” means Liens on or against the Leased Property or any portion
thereof, the Lease or any payment of Rent under the Lease which result from any
act of, or any Claim against, the Lessor unrelated to the Operative Documents.
     “LIBO Base Rate” means, with respect to each day during each Interest
Period, the rate per annum determined by the Lessor or its Affiliate at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Lessor or its Affiliate that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Base Rate” shall be the interest rate per annum determined by the Lessor or its
Affiliate to be the average of the rates per

I-8



--------------------------------------------------------------------------------



 



annum at which deposits in dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the Lessor
or its Affiliate at approximately 11:00 a.m. (London time) on the date that is
two Business Days prior to the beginning of such Interest Period.
     “LIBO Rate” means, with respect to each day during each Interest Period, a
rate per annum determined for such day in accordance with the following formula:
LIBO Base Rate

1.00 — Eurocurrency Reserve Requirements
     “Lien” means any lien, mortgage, deed of trust, encumbrance, pledge,
charge, lease, easement, servitude, right of others (legal or equitable) or
security interest of any kind, including any thereof arising under any
conditional sale or other title retention agreement and in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
     “Loss Proceeds” shall have the meaning specified in Section 11.6 of the
Lease.
     “Material” means material in relation to the business, operations, affairs,
condition (financial or otherwise), assets, properties, or prospects of the
Lessee or the Guarantor and, with respect to the Leased Property, that could
have a material adverse effect on the Leased Property, the value of the Leased
Property or the usefulness, utility or useful life of the Improvements.
     “Material Adverse Effect” means, with respect to the Lessee or the
Guarantor, a material adverse effect on (i) the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
financial prospects of the Lessee or the Guarantor, as applicable, (ii) the
ability of Lessee to perform its obligations under the Operative Documents to
which it is a party, (iii) the validity or enforceability of any of the
Operative Documents or any rights or remedies under any thereof, or (iv) the
development, occupancy, use, operation, utility or useful life or value of the
Leased Property.
     “Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which the Lessee, the Guarantor or any ERISA
Affiliate has or had an obligation to contribute.
     “Official Recorder” means the Governmental Authority that maintains the
Real Property Records in any jurisdiction in which the Leased Property is
located.
     “Operative Documents” means the Participation Agreement, the Lease, the
Lease Supplement, and the Guaranty.
     “Outstanding Lease Obligations” is defined in Section 15.2(b) of the Lease.
     “Overall Transaction” means all the transactions and activities referred to
in or contemplated by the Operative Documents.
     “Overdue Rate” means the lesser of (i) the highest interest rate permitted
by Applicable Law and (ii) an interest rate per annum equal to the Applicable
Rate, plus two percent (2%).

I-9



--------------------------------------------------------------------------------



 



     “Participation Agreement” means the Participation Agreement, dated as of
February ___, 2007, among the Lessor, the Lessee and the Guarantor, together
with all amendments and supplements thereto.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
10756, as amended.
     “PBGC” is the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any pension or other benefit plan subject to the
provisions of ERISA.
     “Permitted Encumbrances” means easements, rights of way and reservations
against the Land that are listed on Schedule B to Title Policy or permitted by
Article VI of the Lease and, in each case, accepted by the Lessor.
     “Permitted Liens” means (i) the respective rights and interests of the
Lessee and the Lessor as provided in the Operative Documents, (ii) Lessor Liens,
(iii) Liens for Taxes not yet due, (iv) materialmen’s, mechanics’, workers’,
repairmen’s, employees’ or other like Liens arising after the Closing Date in
the ordinary course of business for amounts either not yet due or being
contested in good faith and by appropriate proceedings and so long as (I) no
Event of Default shall have occurred and be continuing, (II) such proceedings
shall not involve any risk of the sale, forfeiture or loss of any part of the
Leased Property, title thereto or any interest therein and shall not interfere
with the use or disposition of the Leased Property or the payment of Rent, and
(III) any reserve or other appropriate provision required by GAAP shall have
been made in respect of the Lien, so long as enforcement thereof is stayed
pending such proceedings, and Lessee will promptly, and in any event, not later
than 30 days after Lessee acquires actual knowledge of the filing thereof, and
prior to the enforcement of the same, at its own expense, remove and discharge
of record, by bond or otherwise, any such Lien, and (v) as to the Land,
Permitted Encumbrances.
     “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Government Authority.
     “PIK Rent Payment” is defined in Section 4.3(b) of the Lease.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) (i) subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA and (ii) in respect of which Guarantor or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” or a “contributing sponsor” as defined in
Sections 3(5) and 4001(a)(13) of ERISA, respectively.
     “Property Costs” is defined in Section 2.6 of the Participation Agreement.
     “Purchase Agreement” means the Purchase Agreement, dated as of January 5,
2007, by and among the Guarantor, as issuer, the guarantors named therein, the
agent named therein, and the purchasers named therein.
     “Purchase Option” is defined in Section 15.1 of the Lease.

I-10



--------------------------------------------------------------------------------



 



     “Purchase Option Price” means an amount equal to the Lease Balance as of
the closing date of the purchase of the Leased Property pursuant to the exercise
by the Lessee of the Purchase Option set forth in, and in accordance with,
Section 15.1 of the Lease.
     “Purchase Procedure” means Purchase Procedure as defined in Section 15.5 of
the Lease.
     “Real Property Records” means the publicly available records maintained by
the Official Recorder for the recordation of deeds, mortgages and other
instruments affecting the title to real property in the jurisdiction of the
Official Recorder.
     “Release” means any release, pumping, pouring, emptying, injecting,
escaping, leaching, dumping, seepage, spill, leak, flow, discharge, disposal or
emission of a Hazardous Material into or upon or under any land or water or air,
or otherwise into the environment, including, without limitation, by means of
burial, disposal, discharge, emission, injection, spillage, leakage, seepage,
leaching, dumping, pumping, pouring, escaping, emptying, placement and the like.
     “Rent” means Basic Rent and Supplemental Rent, collectively, as provided
under the Lease.
     “Rent Payment Date” means the first day of each calendar quarter during the
Lease Term, commencing on April 1, 2007, with the last Rent Payment Date being
the Lease Termination Date.
     “Rent Period” means initially the period commencing on the Closing Date and
ending on the first Rent Payment Date, and thereafter each period from one Rent
Payment Date to the next following Rent Payment Date.
     “Reportable Event” means a “reportable event” as defined by Title IV of
ERISA and applicable regulations thereunder (other than a reportable event for
which notice to the PBGC is waived).
     “Requirements of Law” means, as to any Person, the charter and by-laws or
other organizational or governing documents of such Person, and any law, rule or
regulation, permit, approval, authorization, license or variance, order or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, including, without
limitation, the Securities Act, the Securities Exchange Act, Regulations T, U
and X, and any building, environmental or land use requirement or permit or
occupational safety or health law, rule or regulation.
     “Responsible Officer” means, with respect to any Person, the Chief
Executive Officer, the President, any Senior Vice President or Executive Vice
President, any Vice President, the Chief Financial Officer, the Secretary, any
Assistant Secretary, the Treasurer, or any Assistant Treasurer.
     “Sales Proceeds” is defined in Section 15.2(b) of the Lease.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Senior Notes” means the notes issued by the Guarantor pursuant to the
Falcon Purchase Agreement.

I-11



--------------------------------------------------------------------------------



 



     “Standby Fee” means the Standby Fees payable by the Lessee or Guarantor
pursuant to the Commitment Letter.
     “State” means the Commonwealth of Virginia.
     “Subordinated Notes” means the notes issued by the Guarantor pursuant to
the Purchase Agreement.
     “Subsidiary” means for any Person any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other Persons performing similar functions
are at the time directly or indirectly owned by such Person.
     “Supplemental Rent” means any and all amounts, liabilities and obligations
other than Basic Rent which the Lessee assumes or agrees or is otherwise
obligated to pay under the Lease or any other Operative Document (whether or not
designated as Supplemental Rent) to the Lessor or any other party, including,
without limitation, late charges and default interest, Taxes, assessments,
insurance premiums, fees, and all other costs and expenses of every nature
whatsoever incurred by Lessee incident to ownership, management, maintenance,
repair, replacement, restoration, and operation of the Leased Property, amounts
under Articles XV and XVII of the Lease, Fair Market Sales Value payments and
indemnities, the Standby Fee and expenses and damages for breach of any
covenants, representations, warranties or agreements.
     “Tax” or “Taxes” is defined in Section 7.4 (a) of the Participation
Agreement.
     “Tax Indemnitee” means the Lessor and its Affiliates, successors, permitted
assigns, permitted transferees, employees, officers, directors and agents
thereof, provided, however, that in no event shall the Lessee be a Tax
Indemnitee.
     “Term” is defined in Section 2.2 of the Lease.
     “Terremark” means Terremark Worldwide, Inc., a Delaware corporation.
     “Title Insurance Company” means First American Title Insurance Company and
its successors and assigns.
     “Title Policy” is defined in Section 3.1(a)(v) of the Participation
Agreement.
     “Transaction Expenses” means all costs and expenses incurred in connection
with the preparation, execution and delivery of the Operative Documents and the
transactions contemplated by the Operative Documents, including without
limitation:
     (a) the reasonable fees, out-of-pocket expenses and disbursements of
counsel for each of the Transaction Parties in negotiating the terms of the
Operative Documents and the other transaction documents, preparing for the
closing under, and rendering opinions in connection with, such transactions and
in rendering other services customary for counsel representing parties to
transactions of the types involved in the transactions contemplated by the
Operative Documents;

I-12



--------------------------------------------------------------------------------



 



     (b) the reasonable fees, out-of-pocket expenses and disbursements of any
law firm or other external counsel of any of the Transaction Parties in
connection with (1) any amendment, supplement, waiver or consent with respect to
any Operative Documents and (2) any enforcement of any rights or remedies
against the Lessor or the Lessee in respect of the Operative Documents;
     (c) any other reasonable fees, out-of-pocket expenses, disbursements or
cost of the Transaction Parties related to the Operative Documents or any of the
other transaction documents;
     (d) any and all Taxes and fees incurred in recording, registering or filing
any Operative Document or any other transaction document, any deed, declaration,
mortgage, security agreement, notice or financing statement with any public
office, registry or governmental agency in connection with the transactions
contemplated by the Operative Documents;
     (e) any title fees, premiums and escrow costs and other expenses relating
to title insurance and the closings contemplated by the Operative Documents; and
     (f) all expenses relating to all Environmental Site Assessments.
     “Transaction Parties” means, collectively, the Lessor, the Lessee and the
Guarantor.
     “UCC” means the Uniform Commercial Code of the State, as in effect from
time to time.
     “UCC Financing Statements” means the Lessee Financing Statements and any
other Uniform Commercial Code Financing Statement given by the Lessee to be
filed with the offices of the Virginia State Corporation Commission, the Real
Property Records (as to fixture filings) and the applicable personal property
records offices for each such filing.
     “Withdrawal Liability” means liability to the Lessee, the Guarantor or any
ERISA Affiliate as a result of its complete or partial withdrawal from a
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA.
[End of Appendix I]

I-13